ACCEPTED
                                                                                             04-11-00304-CV
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        8/20/2015 1:58:14 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                               Case No. 04-11-00304-CV

                                           ***           FILED IN
                                                  4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
                         IN THE COURT OF APPEALS
                                                  08/20/2015 1:58:14 PM
                    FOR THE FOURTH COURT OF APPEALS KEITH E. HOTTLE
                          IN SAl"! ANTONIO, TEXAS          Clerk


                                           ***
                                BRADLEY L. CROFT,
                                    Appellant,

                                           v.

                         AMS SA MANAGEMENT, LLC
                d/b/a ASSOCIATION MANAGEMENT SERVICES
                                 Appellee.


                MOTION FOR SUBSTITUTION OF PARTY AND
                         TO DISMISS APPEAL


       Appellant is Bradley L. Croft ("Croft"). On July 28, 2015 Croft's appellate rights

in this proceeding were sold to Clifton L. Lowry ("Lowry") for the LowLy Creditors.

Attached to tills motion is a tlUe and correct copy of the "Report of Sale of Personal

Property" signed by Jose C. Rodriguez, United States Bankruptcy Court Trustee. LOWlY,

as owner of the appellate rights, moves the Court to substitute llim in place of Croft

pursuant to Tex. R. App. P. 7J(b) and to disnliss this appeal pursuant to Tex. R. App.

P.42.2(a)(1).

                                             Respectfully subnlitted,

                                      Page 1 of 3
                                            ~~!
                                           Charles B. Gorham
                                                             av~iA-
                                           TBN: 08215000

                                           Charles B. Gorham, LLP
                                           1027 Austin Highway, Suite 150
                                           San Antonio, Texas 78209
                                           Tel. 210/822-5775
                                           Fax 210/822-3883
                                           E-mail charles@cgorham.com

                                           Attorney for Clifton L. Lowry


                               Certificate of Service

      I certify that I caused a copy of the foregoing instrument to be served on the
                                                     ]A)            .
persons listed below by electronic selvice on AugustY,2015 and the electronic

transmission was reported as complete. J\{y e-mail addressischarles@cgorham.com:



David 1'. Cain
8610 N. New Braunfels Avenue
Suite 309
San Antonio, TX 78217
caindt@swbell.net


                                            &~.~~
                                           Charles B. Gorham




                                    Page 2 of 3
                      Mfidavit in Support of Motion to Dismiss

      Before me, the undersigned authority, personally appeared Charles B. Gorham,
who, being by me duly sworn, deposed as follows :

       :tl'Iy name is Charles B. Gorham, I am of sound mind and capable of making tillS
affidavit, and personally acquainted with tile facts herein stated .

      Attached to the instrument is a t:1'ue and correct copy of "Report of Sale of
Personal Property" signed by Jose C. Rodriguez, tile United States Bankruptcy Court
Trustee.


                                             &L1a~~A,~
                                             Charles B. Gorham


      Sworn to and subscribed before me on August 19, 2015.


                                             ~l.Otc~
                                             Notary Public, State of Texas


          BARBARA EUZABETH MC KINNEY
                 NOTARY PUBLIC
                STATE OF TEXAS
              MY COMM. EXP. 9/22116




                                       Page 3 of 3
11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 10f
                                                        8


                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  INRE:                                           §                CASE NO. II-S290S-CAG
                                                  §
  BRADLEY L. CROFT                                §
                                                  §
  DEBTOR                                          §                CHAPTER 7 PROCEEDING


                                          REPORT OF SALE
                                      OF PERSONAL PROPERTY


             COMES NOW JOSE C. RODRIGUEZ, the Tmstee in this case, and makes and files this

  Report of Sale, and in support thereof respectfully represents to the Court as follows:

                                                       I.

             On or about August 03, 20lS (Doc. #134), an Order Granting Tmstee's Sale of Personal

  Property Interests Free and Clear of All Liens and Interests was entered in this case.

                                                      II.

             On July 23, 201S, the Tmstee received Cashier's Check No. 000339983S payable to Jose

  C. Rodriguez, Tmstee in the amount of Five Thousand and 00/100 Dollars ($S,OOO.OO). TIllS

  amount represents the gross amount of the sales proceeds due to the baukmptcy estate.

                                                      III.

            The name and address for the buyer is:

                                          Clifton L. Lowry
                                          for the Lowry Creditors
                                          1600 NE Loop 410
                                          San Antonio, TX 78209

                                                      IV.

            Attached to this Report is a copy of Forms I and II.




  Report of Sale                                                                            Page 1 of2
11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 2 of
                                                         8


                              h
             Dated this   i       day of August, 2015.


                                                             Respectfully submitted,

                                                             lsi Jose C. Rodriguez
                                                             Jose C. Rodriguez
                                                             State Bar No. 17146450
                                                             342 W. Woodlawn, Ste. 103
                                                             San Antonio, TX 78212
                                                             Telephone: (210) 738-8881
                                                             Telefax: (210) 738-8882


                                          CERTIFICATE OF SERVICE


          I, Jose C. Rodriguez, do hereby certify that a true and correct copy of Report of Sale was
  sent by United States First Class mail, postage pre-paid or sent by Notice of Electronic Filing on
  this the i h day of August, 2015 to the following:

  Bradley L. Croft                                            David T. Cain
  14439 NW Military Hwy, Ste. 108-105                         Attomey at Law
  San Antonio, TX 78231                                       8610 N. New Braunfels, Ste. 309
  Debtor                                                      San Antonio, TX 78217
                                                              Counsel for Debtor

                                                              U.S. Tmstee
                                                              P.O. Box 1539
                                                              San Antonio, TX 78295-1539


  and to all the Illterested parttes.

  NOTE: Exhibits FOIIDS I & 2 are filed and are available on PACER for Review, but will not be
  included in this mail-out to reduce costs to the estate. A copy of the Exhibit Forms I and 2 will
  be made available upon written request delivered to the Chapter 7 Tmstee.


                                                             lsi Jose C. Rodriguez




  Report of Sale                                                                                Page 2 of2
           11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 3 of
                                                                         FORSII
                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND IlEPORT                                                              Page·
                                                                      ASSET CASES
 Case No              11~52905         CAG     Judge: CRAIG A GARGOITA                               Trustee Name:     JOSE C. RODRIGUEZ
 Case Name:           CROFT, BRADLEY L.                                                              Date Filed (f) or Converted (c):   08123/11 (f)
                                                                                                     341(a) Meeting Date:               09/22111
  For Period Ending· 08/07/15
                                                                                                     Claims Bar Date:                   05102/12


                                   1                                     2                       3                 4               5                        6
                                                                                        Estimated Net Value
                                                                                         (Value Detemuned       Property                               Asset Fully
                                                                    Petition!             by Trustee, Less      Fomlilly        Sale;Funds         Administered (FA)!
                           Asset Description                      Unscheduled           Liens, Exemptions,     Abandoned       Re            11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 4 of
                                                                        F01'811
                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                  Page:      2
                                                                     ASSET CASES
 Case No'            11-52905         CAG     Judge: CRAIG A GARGOTIA                               Trustee Name:      JOSE C. RODRIGUEZ
 Case Name:          CROFT, BRADLEY L                                                               Date Filed (f) or Converted (c):   08/23111 (1)
                                                                                                    341(a) Meeting Date:               09/22111
                                                                                                    Claims Bar Date:                   05/02112


                                  I                                     2                       3                  4              5                           6
                                                                                       Estimated Net Value
                                                                                        (Value Determined      Property                                  Asset Fully
                                                                   Petitionl             by Trustee, Less      FomUllIy       Sa1elFunds             Administered (F A)/
                           Asset Description                      Unscheduled           Liens, Ewmptions,     Abandoned       Received by         Gross Value of Remaining
               (Scheduled and Unscheduled (u) Property)             Values               and Other Costs)     0'\=554(a)       the Estate                  Assets

     SCHEDULES AJ\lENDED 08/29111 TO ADD
     DESCRIPTION AND REDUCE VALUE FROt-.1 $2000.00
     AND TO ADD EXEMPTION
     Debtor Claimed Exemption


  7. INTEREST INSURANCE POLICIES                                             390.00                    0.00                            0.00                  FA
     AGI Life Insurance

     SCHEDULES A}..-lENDED 02117/12 TO ADD PROPERTY
     AND VALUE
     Debtor Claimed Exemption


  8. EQUITABLE INTERESTS                                                        0.00                   0.00                            0.00                  FA
     Life Estate in 17914 BUrrE HILL, SAN ANTONIO,
     TEXAS 78249


     SCHEDULES AivIENDED 02/17/12 TO REMOVE
     PROPERTY
     SCHEDULES AMENDED 10/31/11 TO REMOVE
     EXEMPTlON
     SCHEDULES A}.-[ENDED 08/29/11 TO ADD
     EXE~lPTION



  9. EQUITABLE INTERESTS                                                24,000.00                     0.00                             0.00                  FA
     2007 Acura !o,·mx


     LIEN WITH SECURITY SERVICE FCU FOR SI9,000.00
     LIEN TO BE RETAINED AND REAFFi.R..>\lED


     SCHEDULES Al\fENDED 02/17/12 TO CHANGE TYPE
     OF PROPERTY FROM AUTOMOBn_E TO EQUITABLE
     INTERESTS AND TO REMOVE PROPERTY (TRAlLER,
     }.WBfLE HOME, TRUCK) AND CHANGE VALUE
     FROM $40,000.00 TO CURRENT VALUE
     SCHEDULES AMENDED 10/31/11 TO ADD PROPERTY
     (TRAILER, MOBILE HOME, TRUCK) AND CHANGE
     VALUE FROM 510,000.00 TO 540,000.00
     Debtor Claimed Exemption


  10. EQUITABLE INTERESTS (u)                                               2,000.00                  0.00                             0.00                  FA
     3 Dogs


     SCHEDULES AMENDED 02/17/12 TO CHANGE TYPE
     OF PROPERTY FRO},·t ANIMALS TO EQUITABLE




PfOR~l1                                                                                                                                                            Ver: 18.05
            11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 5 of
                                                                        F0ll811
                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                       Page:     3
                                                                     ASSET CASES
 Case No:            11-52905          CAG Judge: CRAIG A. GARGOITA                                Trustee Name: JOSE C. RODRIGUEZ
  Case Name:         CROFT, BRADLEY L.                                                             Date Filed (I) or Converted (c):      08/23/11 (t)
                                                                                                   341(a) Meeting Date:                  09122111
                                                                                                   Claims Bar Dale:                      05/02/12


                                   1                                  2                        3                 4               5                               6
                                                                                      Estimated Net Value
                                                                                       (Value Detemuned      Property                                      As.setFuily
                                                                   Petition!            by Trustee, less     Fomlalfy        Sale/funds                Administered (FA}/
                          Asset Description                      Unscheduled           Liens, Exemptions,   Abandoned        Re.:ei\'ed by          Gross Value ofRefllaining
               (Scheduled and Unscheduled (u) Property)            Values               and Other Costs)    OA"'554(a)        the Estate                     AsS(t:;

       INTERESTS AND TO ADD NUMBER OF DOGS
       SCHEDULES AMENDED 08129/11 TO ADD
       DESCRIPTION Al'\JD EXEMPTION
       Debtor Claimed Exemption

    I L UNSCHEDULED ASSET (u)                                                  0.00           100,000.00                              5,000.00                 FA
       POSSIBLE INTEREST IN PENDING 3RD PARTY
       LITIGATION THAT WOULD CREATE PROPERTY OF
       THE BANKRUPTCY ESTATE

                                                                                                                                                 Value ofRemamtng Assets
   TOTALS (Excluding Unknown Values)                                S433,390.00              SIOO,OOO.OO                         S5,000.00                                     SO.OO
                                                                                                                                                     (Total Dollar Amount
                                                                                                                                                            in Colunm 6)


  Major activities affecting case dosing which are not reflected above, and matters pending, date afhearing or sale, and other action:

  August 05, 2015 OCR) Order entered; ok to do TFR

  7122/15jr Sale hearing procedures approved for 7/28/15 hearing.

  5129/15jr Sale motion and sale procedure request pending

  February 23, 2015 OCR) Received offer of purchase; prior NDR set aside and pending sale for $5000

  07J7/14jr need to close auit as NDR.

  Initial Projected Date afFinal Report (TFR): 05130/13           Current Projected Date afFinal Report (TFR): 04/01114




PFOR.\.fl                                                                                                                                                                Ver: 18.05
                                    11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07115 14:43:05 Main Document Pg 6 of
                                                                                               FO~V12                                                                                                    Page:
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No:             llw52905 wCAG                                                                                               Trustee Name:                       JOSE C. RODRlGUEZ
 Case Name:           CROFT, BRADLEY L.                                                                                           Bank Name".                         BANK OF KANSAS CITY
                                                                                                                                  Account Number I CD #:               *'1    11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 7 of
                                             8
AMS SA Manaq..,.n t LLC                            American Express                          American Express Bank FSB
1600 NE Loop 410, Suite 202                        PO Bex 650448                             c/o Becket and Lee LLP
San Antonio, TX 18209-1613                         Dallas, TX 15265-0448                     POB 3001
                                                                                             Malvern PA 19355-0101


                                                   Bank of America                           Barbara Lowry
American Express Centurion Bank
c/o Becket and Lee LLP                             PO Bex 851001                             1600 NE Loop 410
POB 3001                                           Dallas, TX 15285-1001                     San Antonio, IX 18209-1601
Malvern PA 19355-0101

Charles B Gorham                                   Charles Riley                             Chase Bank
1250 NE Loop 410, Suite 830                        320 Lexinqton Ave                         PO Bex 94014
San Antonio, TX 18209-1521                         San Antonio, TX 18215-1913                Palantine, IL 60094


Cherie Jeffcoat
Mysti Murphy                                       Cherie Jeffcoat                           Citibank
                                                   c/oHysti Murphy                           Po Bex 190034
c/o Frank A. Muniz
                                                   5625 Broadway, Suite 2                    st Louis MO 63119-0034
16521 Blanco Rd
San Antonio, TX 18232                              San Antonio, TX 18209-5119

                                                   FIA Card Services, N,A. as successor to
FIA Card Services                                                                            First Mark
                                                   Bank of America, N.A. (USA)               PO Bex 101650
PO Box 18222
                                                   and HBNA America Bank, N,A.               San Antonio, TX 18210-1650
San Antonio, TX 18241
                                                   PO Bex 15102
                                                   Wilminqton, DE 19886-5102

GI Capital Retail Bank                             aSA Bank                                  JPMorqan Chase Bank, N.A.
c/o Recovery Manaqament Systems Corp               605 N8th st, Suite 320                    c/o BDFTE, LLP
25 51 2nd Ave Suite 1120                           Sheboyqan, WI 53081-4525                  15000 Surveyor Blvd. Suite 100
Miami FL 33131-1605                                                                          Addison, TX 15001-4411

Jeanette Barbara Lowry I AMS SA Manage.:!l€nt, L
d/b/a Association Y.anagement Services             John Cave                                 Jonathan Yedor
c/o Allen DeBard                                   300 Convent, il080                        100 NE Loop 410, Suite 1015
145 East Mulberry, Suite 900                       San Antonio, TX 18205-3138                San Antonio, TX 18216-4116
San Antonio, Texas 78212-3141


                                                   Mysti Murphy                              PiOD, LLC its successors and assigns as
Midland Fundinq LLC
                                                                                             assi of citibank
By its authorized agent Recose!, LLC               5625 Broadway, 12
                                                                                             Resurgent Capital Services
25 51 2nd Ave, Suite 1120                          San Antonio, TX 18209-5119
                                                                                             PO Bex 19008
Miami, FL 33131-1605                                                                         Greenville, SC 29602-9008

Recovery Management Systems Corporation            Sears                                     Security Service   Feu
25 S.E. 2nd Avenue, Suite 1120                     PO Bex 183081                             16211 La Cantera Pkwy
Miami, FL 33131-1605                               Columbus, 08 43218-3081                   San Antonio, IX 18256-2419



Shavano Rogers Ranch                               Us Bank                                   US Bank, NA
Swim Club                                          Po Bex 5229                               c/o Christopher Naylor
1600 NE Loop 410, 2nd Floor                        Cincinnati 08 45201-5229                  4801 Woodway, Ste 420R
San Antonio, TX 18209-1601                                                                   Houston, IX 11056-1822
    11-52905-cag Doc#135 Filed 08/07/15 Entered 08/07/15 14:43:05 Main Document Pg 8 of
                                                   8
WeBank                            Internal Revenue Service            United States Attorney
III Sutters, 22nd Floor           Centralized Insolvency Operations   Internal Revenue Service
San Francisco, CA 94104-4540      Po Bex 1346                         601 N.R. Loop 410, Suite 6000
                                  Philadelphia PA 19101-1346          San Antonio, Texas 18216-5510


United States Attorney General    Richard Snell                       Bradley L. Croft
Department of Justice             6822 Forest Meadow                  14439 NW MILITARY HWY, #108-105
950 Pennsylvania/ N.W.            San Antonio, TX 18238               San Antonio, TX 78231
Rashington, DC 20530-0009